Citation Nr: 0319917	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  95-29 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a fracture of the right ankle with degenerative 
arthritis, effective from May 13, 2003.  

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the right ankle with degenerative 
arthritis, effective from February 22, 2000, to May 13, 2003.  

3.  Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the right ankle, effective from 
August 18, 1993, to February 22, 2000.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARINGS ON APPEAL

Appellant and C. M.


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to March 
1977.  

In a November 1977 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, granted service connection for residuals of a 
right ankle fracture and assigned a 10 percent evaluation.  A 
rating decision dated in April 1978 assigned a noncompensable 
evaluation for the right ankle disability.  This appeal 
arises from a May 1994 rating decision that denied 
entitlement to a compensable rating for the veteran's right 
ankle disability.  

In June 1998, the veteran testified at a Travel Board hearing 
that was conducted by the undersigned member of the Board of 
Veterans' Appeals (Board) responsible for making a 
determination in this case.  At the hearing, the veteran 
withdrew from appellate consideration the issues of 
entitlement to a compensable rating for a left mandible 
disability and entitlement to a 10 percent rating under the 
provisions of 38 C.F.R. § 3.324 that had been certified on 
appeal.  

In November 1998, the Board remanded this case to the RO for 
additional development.  Following the requested development, 
the RO in November 2001, reclassified the service-connected 
disability as residuals of a right ankle fracture (lower 
fibula) with degenerative arthritis and assigned a 10 percent 
rating under Diagnostic Code 5271, effective from February 
22, 2000, the date that degenerative arthritis in the ankle 
was visualized on x-rays.  

A rating decision dated in June 2003 increased the evaluation 
to 20 percent disabling, effective from the date of 
examination on May 13, 2003.  The Board observes that the 
veteran, in a statement received in February 2002, contended 
that he was entitled to an earlier effective date for a 
compensable evaluation for his service-connected right ankle 
disorder.  The supplemental statement of the case furnished 
to the veteran and his representative in June 2002 contained 
the effective date regulations governing increased rating 
claims.  The Board has therefore construed the issues as set 
forth on the title page of this decision.  

In an Informal Hearing Presentation dated in July 2003, the 
representative raised the issue of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  This issue has not 
been developed for appellate consideration and is referred to 
the RO for action deemed appropriate.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran's reopened claim for an increased rating for 
service-connected residuals of a right ankle fracture was 
received on August 18, 1993, and was continuously prosecuted 
thereafter.  

3.  From May 13, 2003, the service-connected right ankle 
disability is manifested by degenerative arthritis visualized 
on X-ray examination and marked limitation of ankle motion, 
with constant pain, weakened movement, excess fatigability, 
and an inability to do repetitive bending or any squatting.  
However, there is no incoordination or additional loss of 
range of motion due to pain, weakened movement, excess 
fatigability, or incoordination.  There is no ankle deformity 
or ankylosis of the ankle.  

4.  Between February 22, 2000, and May 13, 2003, the service-
connected right ankle disability was manifested by 
degenerative arthritis visualized on X-ray examination, 
marked limitation of motion with pain in all planes of 
excursion, weakness in the right lower extremity about the 
ankle, and an abnormal gait requiring a cane to walk.  

5.  Between April 25, 1994, and February 22, 2000, the 
service-connected residuals of a fracture of the right ankle 
were manifested by pain and moderate limitation of ankle 
motion, but marked limitation of motion was not shown.  

6.  Between August 18, 1993, and April 25, 1994, the service-
connected residuals of a fracture of the right ankle, though 
painful, were not productive of moderate limitation of ankle 
motion.  

7.  Exceptional or unusual disability factors are not shown 
to be associated with the service-connected right ankle 
disability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of a fracture of the right ankle with degenerative 
arthritis, effective from May 13, 2003, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.7, 4.71a, diagnostic codes 5210, 5270, 5271 
(2002).  

2.  The criteria for a 20 percent evaluation for residuals of 
a fracture of the right ankle with degenerative arthritis, 
effective from February 22, 2000, to May 13, 2003, have been 
met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.400, 4.7, 4.71a, diagnostic codes 5210, 5271 (2002).  

3.  The criteria for a 10 percent evaluation for residuals of 
a fracture of the right ankle, effective from April 25, 1994, 
to February 22, 2000, have been met.  38 U.S.C.A. §§ 1155, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.71a, Diagnostic 
Code 5271 (2002).  

4.  The criteria for an increased (compensable) evaluation 
for residuals of a fracture of the right ankle, effective 
from August 18, 1993, to April 25, 1994, have not been met.  
38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 
3.400, 4.31, 4.71a, Diagnostic Code 5271 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The file shows that by RO correspondence, the rating 
decision, the statement of the case, a Board remand, and 
supplemental statements of the case, the veteran has been 
informed of the evidence necessary to substantiate his claims 
and of his and VA's respective obligations to obtain 
different types of evidence.  Identified relevant medical 
records have been obtained, and VA examinations have been 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been met.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(2002), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disabilities at issue on this appeal.  

The record shows that in January 1977, the veteran sustained 
a fracture of the right ankle that was casted for about six 
weeks.  X-rays of the ankle in early February showed a 
fracture of the lateral malleolus in good alignment.  When 
examined in the orthopedic clinic the day before separation, 
he had been out of his plaster (OOP) cast for two weeks.  He 
had mild swelling and tenderness of the lateral malleolus, 
but he had good range of motion.  X-rays reportedly showed a 
healing fracture in good alignment.  He was to increase his 
activity as tolerated, and he was cleared for separation from 
service.  

VA X-rays of the veteran's right ankle in April 1977 showed a 
spiral fracture of the lateral malleolus.  The position and 
alignment were good.  The other bony structures were intact.  
X-rays of the right ankle on VA examination in July 1977 
revealed evidence of a healed fracture of the lower fibula.  
The thickened cortex and deformity was barely noticeable.  
Examination of the right ankle revealed slight swelling over 
the lateral malleolus.  There was tenderness to palpation 
about that region. There was about 50 percent limitation of 
motion at the time of the examination.  On VA examination in 
April 1978, however, the veteran had full range of motion of 
the right ankle and could rise on his toes, walk on his heels 
and toes, and walk without a limp.  When the veteran was seen 
in the VA outpatient clinic in October 1979, X-rays of the 
right ankle were normal.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

Traumatic arthritis is rated as degenerative arthritis under 
the rating schedule.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.  Under Diagnostic Code 5003, degenerative arthritis 
(hypertrophic or osteoarthritis), established by X-ray 
findings, is rated on the basis of the limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2002).  

Moderate limitation of motion of either ankle warrants a 10 
percent evaluation.  A 20 percent evaluation requires marked 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.  

Normal dorsiflexion of the ankle is from zero degrees to 20 
degrees, while normal plantar flexion is from zero degrees to 
45 degrees.  38 C.F.R. § 4.71, Plate II (2002).  

A.  Increased rating for right ankle disability, effective 
from May 13, 2003

The current rating for the service-connected right ankle 
disability is the schedular maximum under Diagnostic Code 
5271 for limitation of motion of the ankle.  A higher 
evaluation is warranted if the ankle joint is ankylosed in 
certain fixed positions specified in the rating schedule.  
Ankylosis is immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992); Dorland's Illustrated 
Medical Dictionary 86 (28th ed. 1994).  

Ankylosis of the ankle warrants a 20 percent evaluation if 
the ankle is fixed in plantar flexion at an angle of less 
than 30 degrees.  A 30 percent evaluation requires that the 
ankle be fixed in plantar flexion at an angle between 30 
degrees and 40 degrees or in dorsiflexion at an angle between 
zero degrees and 10 degrees.  A 40 percent evaluation 
requires that the ankle be fixed in plantar flexion at an 
angle of more than 40 degrees; in dorsiflexion at an angle of 
more than 10 degrees; or with abduction, adduction, 
inversion, or eversion deformity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270.  

However, on QTC examination for VA on May 13, 2003, the 
veteran had dorsiflexion of the right ankle to 10 degrees and 
plantar flexion of the ankle to 10 degrees.  However, there 
was no actual deformity of the ankle, just marked decreased 
range of motion.  The examiner remarked that the ankle 
"tends to be nearly ankylosed with only 10 [degrees] of 
flexion from the neutral position with either dorsal or 
plantar flexion."  The examiner specifically considered the 
factors considered in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  See 38 C.F.R. §§ 4.40, 4.45 (2002).  He remarked 
that this degree of limitation of motion "does not get 
worsened with flare-ups [of pain]."  Rather, the pain was 
constant.  The veteran had pain on motion of the ankle, as 
well as fatigue, weakness, and lack of endurance across the 
ankle.  The examiner said that the weakness was 4/5.  The 
veteran could not do repetitive movements or squatting, and 
he had to have a cane to walk.  He could only walk 50 feet at 
a time and could only stand for 15 minutes at a time.  The 
examiner said that despite the presence of weakened movement, 
excess fatigability, and the veteran's inability to do 
repetitive bending or any squatting, there was no 
incoordination and no additional loss of range of motion due 
to weakened movement, excess fatigability, or incoordination, 
as his range of motion was constant at zero to 10 degrees in 
dorsiflexion and plantar flexion.  

However, the examiner's findings showing marked limitation of 
motion of the right ankle also show that some range of motion 
is maintained.  Although the ankle was felt to be nearly 
ankylosed, it was not shown to be fused in a fixed position 
in an angle specified in Diagnostic Code 5270 such as to 
warrant a higher evaluation under that code.  Nor was there 
any showing of ankle deformity such as to invoke the criteria 
for a 40 percent rating under that code.  The Board observes 
that even where functional loss due to pain is shown, a 
higher evaluation is not assignable in cases where, as here, 
a claimant is already receiving the maximum schedular 
evaluation for limitation of motion of the affected joint.  
See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The Board has also considered possible entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The provisions of the cited regulation were 
provided to the veteran and his representative in the 
statement of the case issued in January 1997.  The record 
does not show such an exceptional or unusual disability 
picture, with related factors including frequent 
hospitalizations or marked interference with employment, as 
to render impractical the application of the regular 
schedular standards.  The QTC examiner in May 2003 was of the 
opinion that it was the post service right ankle fracture in 
June 1992 that disabled the veteran to the point that he 
could not work.  The examiner also stated that the "real 
range of motion problem and painful range of motion [are] 
across the ankle joint, which was the original injury."  The 
examiner indicated that the decreased range of motion of the 
right ankle currently was about 80 percent of his disability 
picture and that the shortened leg from the malunion of the 
tibiofibular fracture was about 20 percent of his disability 
picture.  The examiner further commented that the veteran was 
permanently and totally disabled as a result of his ankle and 
leg problem for construction-type work, which was his 
occupation.  

There is no showing of frequent hospitalizations for the 
service-connected right ankle disorder, nor is there a 
showing of marked interference with employment due solely to 
the right ankle disorder.  The examiner noted that up until 
June 1992, the veteran was able to work and be employable, 
even apparently in construction.  The examiner indicated that 
it was the post service tibiofibular fracture that disabled 
him to the point that he could not work.  This necessarily 
means that the original right ankle fracture, standing alone, 
is not so disabling that the veteran could not work even in 
his usual occupation.  

Moreover, the rating schedule is designed to compensate for 
average impairments of earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 
(emphasis added).  The adverse occupational impact of the 
service-connected right ankle disability is contemplated in 
the 20 percent rating currently assigned.  Based on these 
considerations, the Board finds that the RO did not err in 
not referring this claim to the Director of the VA 
Compensation and Pension Service for an initial 
determination.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).  

It follows that a rating in excess of 20 percent for service-
connected right ankle disability, effective from May 13, 
2003, is not warranted.  The evidence is not so evenly 
balanced as to raise doubt concerning any material issue.  
38 U.S.C.A. § 5107(b).  

B.  Increased rating for right ankle disability, effective 
from February 22, 2000, to May 13, 2003

The record shows that arthritis was initially visualized on 
VA X-rays taken on February 22, 2000, when mild degenerative 
changes were noted in the right ankle.  As noted above, the 
RO in November 2001 reclassified the service-connected 
disability as residuals of a right ankle fracture (lower 
fibula) with degenerative arthritis and assigned a 10 percent 
rating under Diagnostic Code 5271, effective from the date of 
the VA X-ray examination.  

The record shows, however, that a QTC examination for VA in 
February 2000 showed limitation of motion of the right ankle 
to 10 degrees of dorsiflexion with pain and to 5 degrees of 
plantar flexion with pain.  The veteran could invert the 
ankle only to 4 degrees with pain and could evert the ankle 
only to 2 degrees with pain.  Although pain was associated 
with motion of the ankle, the decreased range of motion was 
not caused by weakened movement, excess fatigability, or 
incoordination.  The veteran used a cane to walk to support 
his right ankle area and to keep him from re-twisting it.  
The diagnostic impression was trimalleolar fracture of the 
right ankle with degenerative change.  

The limitation of motion of the ankle was shown to be marked 
and thus to warrant a 20 percent evaluation from February 22, 
2000, under Diagnostic Code 5271.  Although the examiner also 
remarked that pain would totally eliminate any range of 
motion during flare-ups and described the ankle joint as 
ankylosed, the ankle joint retained some range of motion and 
was not fused to the specified degree required for a 30 
percent evaluation under Diagnostic Code 5270.  

C.  Increased rating for right ankle disability, effective 
from August 18, 1993, to February 22, 2000

In June 1992, more than a year before the veteran filed his 
reopened claim for increase, he sustained a comminuted 
fracture of the distal tibia and proximal fibula.  The 
fracture was reduced in the emergency room.  A long-leg cast 
was applied.  When seen privately the previous April, he did 
not have an antalgic gait on weight bearing, although he gave 
a history of having fractured his right ankle in service and 
indicated that it was still a problem.  The veteran was 
followed in the VA orthopedic clinic throughout 1993 for 
complaints of right ankle pain.  X-rays showed a healing 
fracture.  However, when seen by Dr. Francis on August 12, 
1993, the veteran had dorsiflexion of the right ankle to 
about 20 degrees and plantar flexion to about 40 degrees.  He 
walked with an antalgic gait on the right.  

However, when the veteran was examined in the VA orthopedic 
clinic on April 25, 1994, he had dorsiflexion of the right 
ankle to 10 degrees and plantar flexion to 20 degrees, with 
inversion and eversion of the ankle limited to 5 degrees.  He 
wore a hinged ankle brace and had continuing pain that was, 
in fact, disturbing his sleep.  Although he did not appear to 
have ankle instability, he could only bear weight briefly.  

The limitation of motion of the right ankle shown on April 
25, 1994, represented moderate limitation of ankle motion.  
While it appears that his ankle symptomatology for sometime 
after he filed his reopened claim was reasonably attributable 
to his June 1992 fracture of the right distal tibia, the 
limitation of ankle motion shown in April 1994 was nearly 
identical in degree to that noted on VA examination in July 
1977.  Service connection is also in effect for "an 
additional right lower extremity disability manifested by a 
two-centimeter shortening of the right lower extremity and a 
limitation of motion of the right knee associated with 
residuals of a fractured right ankle with degenerative 
arthritis."  The rating decision of June 2003 indicates that 
service connection for this disability was granted on a 
secondary basis.  The QTC examiner in May 2003 indicated that 
the June 1992 fracture was related to the original fracture 
in service because the injury in 1992 was a twisting injury.  
The original ankle fracture led to a weakness across the 
ankle joint that disposed the veteran to a twisting injury.  
The examiner said that the 1992 fracture likely would not 
have occurred if his right ankle had not been weak and given 
way on him.  

The Board concludes that it was factually ascertainable as of 
April 25, 1994, that the veteran had moderate limitation of 
motion of the right ankle as a consequence of service-
connected disability and that he was then entitled to a 10 
percent rating under Diagnostic Code 5271.  See 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(o)(1).  However, even when the 
DeLuca factors are considered, a higher evaluation for marked 
limitation of motion of the ankle is not demonstrated.  When 
seen in the VA rehabilitation medicine clinic in December 
1997, he had dorsiflexion of the right ankle to 5 degrees but 
plantar flexion to 25 degrees; he had eversion of the ankle 
to 5 degrees but inversion to 15 degrees.  When seen in the 
physical medicine and rehabilitation clinic in late January 
1998, his active range of motion showed dorsiflexion of the 
right ankle to 15 degrees, plantar flexion to 30 degrees, 
inversion to 25 degrees and eversion to 10 degrees.  Although 
he had full range of motion of the right ankle when he was 
seen in the orthopedic clinic in March 1998, his complaints 
of pain and functional impairment due to pain have been 
relatively consistent throughout the prosecution of his claim 
for an increased rating.  Even though the range of motion of 
the right ankle varied somewhat during this time frame, a 10 
percent rating is warranted in order to have the evaluation 
coordinate with the actual impairment of function shown.  See 
38 C.F.R. § 4.21 (2002).  

Prior to April 25, 1994, however, there is no real showing 
that the criteria for a compensable rating were met under 
Diagnostic Code 5271.  Arthritis was not visualized in the 
joint until February 22, 2000, and even at that time, the 
degenerative changes were felt to be mild.  As noted above, 
the veteran had nearly full range of motion of the right 
ankle when he was seen by Dr. Francis shortly before he filed 
his reopened claim for increase.  The record is essentially 
devoid of evidence of moderate limitation of right ankle 
motion prior to April 25, 1994, even if the factors 
considered in DeLuca v. Brown are taken into account.  In 
every instance where the rating schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

As the service-connected right ankle disorder did not meet 
the criteria for a compensable evaluation prior to April 25, 
1994, a compensable rating before that date is not for 
application.  The evidence is not so evenly balanced as to 
raise doubt concerning any material issue.  38 U.S.C.A. § 
5107(b).  


ORDER

An evaluation in excess of 20 percent for residuals of a 
fracture of the right ankle with degenerative arthritis, 
effective from May 13, 2003, is denied.  

A 20 percent evaluation for residuals of a fracture of the 
right ankle with degenerative arthritis, effective from 
February 22, 2000, to May 13, 2003, is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.  

A 10 percent evaluation for residuals of a fracture of the 
right ankle, effective from April 25, 1994, to February 22, 
2000, is granted, subject to controlling regulations 
governing the payment of monetary benefits.  

An increased (compensable) evaluation for residuals of a 
fracture of the right ankle, effective from August 18, 1993, 
to April 25, 1994, is denied.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

